Citation Nr: 0208646	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision from the 
Department of Veterans Affairs (VA) in Houston, Texas.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3. A right ear hearing loss was not shown in service; the 
evidence submitted in support of the claim for service 
connection for a right ear hearing loss disability does not 
establish a nexus between current a right ear hearing loss 
disability and service.


CONCLUSION OF LAW

A right ear hearing loss disability was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any outstanding Federal government or 
other record that could substantiate the claim for service 
connection for a right ear hearing loss disability.  
Accordingly, the RO has secured a complete record and the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot.  The RO advised him of the rating criteria in the April 
2000 rating decision and the June 2000 statement of the case 
(SOC).   A videoconference Board hearing was scheduled for 
the veteran for December 2000, which he failed to attend.  
The veteran was afforded a thorough VA examination in March 
2000.  The Board notes the veteran's October 2000 request for 
a VA physical examination; however, an independent medical 
examiner's opinion was sought and with this, the Board finds 
that there is sufficient evidence to decide this appeal and 
therefore, an examination is unnecessary.  




B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war and a chronic disease, including organic diseases of the 
nervous system, becomes manifest to a degree of ten percent 
or more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.306, 
3.309 (2001).  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of any of the 
disease within the purview of 38 U.S.C.A. § 1112, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. § 
1113 (West 1991).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Facts

Service medical records indicate that hearing in the 
veteran's right ear was within normal limits when he enlisted 
in the service in 1972.  The veteran underwent an enlistment 
physical examination in November 1971, which showed the 
following results of an audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
0
No data
25
LEFT
0
10
0
No data
40

No speech audiometry was noted in the report.  The veteran 
gave no history of right ear disorder(s).  When the veteran 
was examined pending a medical evaluation board in August 
1973, the results of the audiological examination were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
No data
25
LEFT
95
90
65
No data
85

Service personnel records reflect that the veteran was 
assigned as a cook in Company E, 702nd Maintenance Battalion, 
2nd Infantry Division, U.S. Army Pacific, Korea.  

Post service, while the veteran has stated that he is 
presently receiving care for his service-connected left ear 
disability, he has not reported any treatment for the right 
ear.  He did undergo a VA physical examination in March 2000.  
The results pertinent to the right ear are as follows:

The veteran provided a history of hearing problems beginning 
while he was in Korea.  He reported that he developed an ear 
infection in both ears during basic training in 1971.  He 
stated that he was treated on numerous occasions, but the 
problem became quite severe.  He reported that he was in 
infantry and was exposed to some excessive noise around 
tanks, armor, and artillery.  He indicated he underwent a 
mastoidectomy in 1997, which did not help him a great deal.  
He reported that his hearing loss was greater in his left ear 
than his right and that he does not wear any hearing aids.  
Physical examination of the mastoids revealed a slight 
reduction in the left; they were otherwise negative 
bilaterally.  The external ears were well formed and the 
external canals were patent and of normal size and 
configuration.  They were without stenosis or obstruction of 
foreign bodies.  The right tympanic membrane was easily 
visualized.  Light reflex was preserved.  There was minimal 
thickening; there were no scars or perforation and no 
refraction.  The tuning fork to the right ear indicated that 
air conduction was greater than bone conduction.  Results of 
the audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
45
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of zero percent in the left ear.

An independent medical examiner (IME) was engaged to review 
the claims file and express an opinion regarding service 
connection and the current right ear hearing loss.  In April 
2002, the IME wrote that he had reviewed the veteran's 
audiograms beginning in November 1971 through August 1973.  
He determined that the in-service audiograms showed no 
hearing disability.  He also reviewed an audiogram taken in 
January 2000 and concluded that the results did show a 
hearing disability under 38 C.F.R. § 3.385, specifically, the 
auditory threshold at 4000 Hertz is greater than 40 decibels.  
The IME offered the following conclusions and opinions:

The veteran has a mild hearing loss, right ear, but the exact 
etiology can not be determined.  A sensorineural rather than 
a conductive loss is nearly certain in light of the normal 
examination of the ear canal and tympanic membrane and the 
normal tuning fork test.  Possible causes of the hearing loss 
are normal aging and noise exposure among others.  However, 
the probability that noise exposure during the veteran's term 
of service caused the current right ear hearing loss is 
extremely low.  Once noise exposure ceases, there is no 
significant further progression of hearing loss that results 
from the previous noise exposure.  Since no hearing 
disability was noted at the veteran's separation, any 
subsequent loss is almost certainly not a result of noise 
exposure during service.

II.  Analysis

The veteran contends that his right ear hearing loss was due 
to noise exposure while in service.  His lay opinion, 
however, is insufficient to establish a nexus between his 
current disability and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A review of the medical record 
does not support his contention.  Service medical records 
reflect no hearing loss for the right ear and there is no 
record of treatment of the right ear shortly after separation 
or any time after service.  There is no demonstration of a 
right ear sensorineural hearing loss (an organic disease of 
the nervous system) within the first year post service.  The 
opinion of the IME clearly states that there is almost 
certainly no connection between the current right ear hearing 
loss and the noise exposure alleged in service.  The medical 
evidence in this case is controlling and is simply 
overwhelmingly against the claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for a right ear hearing 
loss disability is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

